UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS California Tax-Free Income Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.9% (Cost $234,768,458) California 89.9% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08/15/38 $1,000,000 1,035,040 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,084,610 Anaheim Certificates of Participation Convention Center (D) (P) (S) 11.729 07/16/23 2,000,000 2,018,520 Anaheim Public Financing Authority Public Improvement Project, Series C (D) (Z) Zero 09/01/18 3,000,000 2,599,259 Antioch Public Financing Authority, Series B 5.850 09/02/15 555,000 556,460 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,129,760 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,641,485 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 4,654,900 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 3,590,000 3,421,450 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 600,000 602,010 California Educational Facilities Authority College and University Financing Project 5.000 02/01/26 4,525,000 3,987,294 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,754,298 California Educational Facilities Authority Woodbury University 5.000 01/01/30 2,000,000 1,846,300 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,496,375 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,031,190 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,137,260 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 971,830 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,098,540 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12/01/27 500,000 507,450 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 2,018,140 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,469,250 California State Public Works Board Department of Corrections, Series C 5.500 06/01/18 5,000,000 5,066,900 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,264,620 California State Public Works Board Various Capital Projects, Series A 5.000 04/01/37 1,000,000 963,740 California State University Revenue College and University Revenue, Series A 5.250 11/01/34 1,000,000 1,035,010 California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 2,000,000 2,030,140 1 California Tax-Free Income Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value California (continued) California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 $1,700,000 $1,818,558 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10/01/38 2,000,000 1,927,080 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,250,639 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 2,290,650 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 3,665,040 Capistrano Unified School District No. 90-2 Talega 5.875 09/01/23 500,000 500,080 Capistrano Unified School District No. 90-2 Talega 6.000 09/01/33 750,000 750,120 Center Unified School District, Series C (D)(Z) Zero 09/01/16 2,145,000 2,026,939 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,230,560 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,232,927 Corona Community Facilities District No. 97-2 5.875 09/01/23 975,000 979,037 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 2,802,725 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 955,650 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/25 6,615,000 3,146,557 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/36 30,000,000 6,379,500 Fresno Sewer Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,113,620 Golden State Tobacco Securitization Corp., Series A (D) 5.000 06/01/35 13,750,000 13,049,988 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,141,750 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,074,120 Laguna Salada Union School District, Series C (D)(Z) Zero 08/01/26 1,000,000 527,940 Lancaster School District School Improvements (D) (Z) Zero 04/01/19 1,730,000 1,529,320 Lancaster School District School Improvements (D) (Z) Zero 04/01/22 1,380,000 1,043,915 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09/01/27 1,200,000 1,200,192 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05/15/18 2,660,000 3,135,475 Long Beach Special Tax Community Facilities District 6-Pike Project 6.250 10/01/26 2,480,000 2,479,702 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,564,960 Los Angeles Community Facilities District No: 3 Cascades Business Park 6.400 09/01/22 655,000 659,985 Los Angeles County Public Works Financing Authority Multiple Capital Projects II 5.000 08/01/42 1,000,000 952,980 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 2,500,000 2,726,750 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 2,913,960 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,365,000 1,366,406 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09/01/35 1,490,000 1,410,136 Paramount Unified School District, Series B (D)(Z) Zero 09/01/25 4,735,000 2,631,855 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 525,000 580,965 2 California Tax-Free Income Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value California (continued) Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 $1,540,000 $1,260,706 Riverside County Transportation Commission, Series A 5.750 06/01/48 1,000,000 959,060 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 350,000 455,182 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08/01/17 4,855,000 5,044,345 San Bruno Park School District School Improvements, Series B (D) (Z) Zero 08/01/21 1,015,000 747,578 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 1,000,000 973,490 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 1,000,100 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,360,920 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/17 1,600,000 1,355,760 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/18 1,700,000 1,343,561 San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07/01/21 2,500,000 1,873,650 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 1,191,550 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08/01/41 1,000,000 1,055,440 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 1,059,450 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 746,928 San Francisco State Building Authority, Series A 5.000 10/01/13 475,000 476,933 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 2,968,113 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,995,450 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/22 6,500,000 5,050,435 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 5,000,000 5,002,000 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 1,967,787 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07/01/19 1,790,000 2,027,515 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07/01/24 10,000,000 10,807,600 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D) (Z) Zero 09/01/20 1,275,000 955,179 Santa Margarita Water District 5.625 09/01/43 775,000 751,541 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 2,000,000 2,067,280 State of California 5.000 02/01/38 5,500,000 5,469,090 State of California 5.000 09/01/41 1,500,000 1,488,825 State of California 5.000 10/01/41 2,000,000 1,984,980 3 California Tax-Free Income Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value California (continued) State of California Public Improvements 5.125 04/01/23 $2,000,000 $2,052,380 State of California Recreation Facilities and School Improvements 6.500 04/01/33 5,000,000 5,809,950 State of California Water, Utility and Highway Improvements 5.250 03/01/30 2,000,000 2,101,000 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 2,000,000 2,001,480 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,085,360 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 1,528,000 1,570,219 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,350,400 Puerto Rico 8.0% Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 6,197,640 Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 5,000,000 3,738,350 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 927,225 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07/01/24 1,750,000 1,573,425 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07/01/37 1,000,000 664,850 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 80,000 54,331 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07/01/14 940,000 986,991 Puerto Rico Highway & Transportation Authority Unrefunded, Series Z (D) 6.250 07/01/14 2,310,000 2,351,118 Puerto Rico Industrial Tourist Education Medical & Environment Authority Hospital de la Concepcion 6.500 11/15/20 500,000 502,475 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 3,000,000 2,478,870 Short-Term Investments 0.6% (Cost $1,350,000) Repurchase Agreement 0.6 % Barclays Tri-Party Repurchase Agreement dated 8-30-13 at 0.040% to be repurchased at $1,167,005 on 9-3-13, collateralized by $1,225,600 U.S. Treasury Note, 0.750% due 3-31-18 (valued at $1,190,351, including interest) 1,167,000 1,167,000 Repurchase Agreement with State Street Corp. dated 8-30-13 at 0.000% to be repurchased at $183,000 on 9-3-13, collateralized by $185,000 U.S Treasury Note, 1.000% due 8-31-16 (valued at $187,018, including interest) 183,000 183,000 Total investments (Cost $236,118,458)† 98.5% Other assets and liabilities, net 1.5% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. 4 California Tax-Free Income Fund As of 8-31-13 (Unaudited) AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of the following companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 17.4% Assured Guaranty Municipal Corp. 6.6% Financial Guaranty Insurance Company 5.5% Ambac Financial Group, Inc. 3.2% Assured Guaranty Corp. 0.4% California Mortgage Insurance 0.4% Total 33.5% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 8-31-13, the aggregate cost of investment securities for federal income tax purposes was $234,244,813. Net unrealized appreciation aggregated $4,473,611, of which $12,034,904 related to appreciated investment securities and $7,561,293 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 8-31-13: General Obligation Bonds 18.6% Revenue Bonds Facilities 19.6% Other Revenue 16.9% Transportation 13.2% Tobacco 12.1% Education 7.9% Health Care 5.8% Water & Sewer 1.7% Utilities 1.3% Pollution 0.8% Short-Term Investments & Other 2.1% Total 100.0% 5 California Tax-Free Income Fund As of 8-31-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
